DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				    Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 09/30/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                                                 Drawings
3.       The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
          Claim 23 discloses: “wherein the package substrate comprises a base layer” in the following line 6, could not be identified in the drawings. 
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the “base layer”, as claimed in claim 23, is not described in the specification.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 23-24 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

8.	Regarding claim 23, the phrase “wherein the package substrate comprises a base layer” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For analyzing, examining, proposing, “base layer” would considered as the same as “interposing substrate”.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3, 15-18, 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2013/0221493 A1.
 
Claim 1. Kim disclose an interposer for a semiconductor package (such as the one in fig. 6, for example), the interposer comprising: 
-an interposer substrate (item 10) comprising a first main surface (top of item 10) and a second main surface (bottom of item 10) opposite to the first main surface; 

-a connection terminal structure (e.g. item 185) contacting both the first through-electrode structure and the second through-electrode structure (as seen in fig. 6); 
-and a photosensitive polymer layer (e.g. item 310, made of polymer) arranged between the connection terminal structure and the interposer substrate, and between the first through-electrode structure and the second through-electrode structure.

Claim 2. Kim discloses the interposer of claim 1, further comprising a passivation layer (e.g. item 160) coating on side surfaces of protruding portions of the first through-electrode structure and the second through-electrode structure (as seen in the structure of fig. 6) and on the first main surface, wherein the photosensitive polymer layer is provided on the passivation layer between the first through-electrode structure and the second through-electrode structure.

Claim 3. Kim discloses the interposer of claim 2, wherein the connection terminal structure directly contacts the photosensitive polymer layer between the first through- electrode structure and the second through-electrode structure (as seen in the structure of fig. 6, item 310 is in direct contact with all elements on top surface of item 10).

Claim 15. Kim disclose a semiconductor package comprising: 
-a package substrate (such as the one of fig. 6, item 800); 
-an interposer (item 10) arranged on the package substrate; 

-an interposer substrate (e.g. item 110) that comprises a first main surface facing the package substrate (e.g. bottom surface of 110), and a second main surface (top surface of 110) opposite to the first main surface; 
-a first through-electrode structure (item 135) and a second through-electrode structure (item 130) each passing through the interposer substrate and protruding from the first main surface (as seen in the structure of fig. 6 explained above); 
-a passivation layer (item 160) on side surfaces of protruding portions of the first through- electrode structure and the second through-electrode structure and on the first main surface; 
-a photosensitive polymer layer (e.g. item 310) provided on the passivation layer between the first through-electrode structure and the second through-electrode structure; 
-and a connection terminal structure (e.g. item 185) contacting both the first through-electrode structure and the second through-electrode structure.

Claim 16. Kim discloses the semiconductor package of claim 15, wherein the second semiconductor device comprises a memory device including a plurality of stacked memory chips, and the interposer overlaps all of the first semiconductor device and all of the second semiconductor device. This limitation would read through [0051] wherein is disclosed that chips 200 may be semiconductor chips, such as, for example, memory chips or logic chips.
 
Claim 17. Kim discloses the semiconductor package of claim 15, wherein the interposer is accommodated inside the package substrate, and the second surface and a surface of the package 

Claim 18. Kim discloses the semiconductor package of claim 15, wherein the interposer overlaps a part of the first semiconductor device and a part of the second semiconductor device. This limitation would read also through the structure of fig. 6 of Kim et al., which is similar to applicant’s fig. 8. 

Claim 23. Kim discloses a semiconductor package comprising: 
-a package substrate (such as the one of fig. 6, item 800); 
-an interposer (item 10) arranged on the package substrate; 
-and a first semiconductor device (e.g. first item 200) and a second semiconductor device (second item 200) that are arranged to at least partially overlap the interposer (item 10), wherein the package substrate comprises a base layer (item 210), a top connection pad (item 170/175) provided on a top surface of the base layer, and a bottom connection pad (185) provided on a bottom surface of the base layer, 
-and the interposer comprises: 
-an interposer substrate (item 210, as explained above) that comprises a first main surface (e.g. bottom surface of 210) facing the package substrate (item 800) and a second main surface opposite to the first main surface; 
-a first through-electrode structure (135) and a second through-electrode structure (130) each passing through the interposer substrate (210) and protruding from the first main surface; 
-a passivation layer (item 160) on side surfaces of protruding portions of the first through- electrode structure and the second through-electrode structure and on the first main surface (as described in the structure of fig. 6);

-and a connection terminal structure (item 185) contacting both the first through-electrode structure and the second through-electrode structure and being connected with the top connection pad of the package substrate, 
-and the first semiconductor device comprises a memory device including a plurality of stacked memory chips, and the second semiconductor device comprises a memory controller configured to control the memory device. This limitation would read through [0051] wherein is disclosed that chips 200 may be semiconductor chips, such as, for example, memory chips or logic chips.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 7-13, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2013/0221493 A1, as applied to claims 1-3 above, and further in view of the following arguments.

Claims 7-10. Kim disclose the interposer of claim 1, above. 
Kim appears to not disclose all the details in the structure of the package.

The examiner takes official notice that formation of photosensitive polymer (photoresist) layers using alignment keys are known prior the effective filing date of the instant invention.
	It would have been within the scope of one of ordinary skill in the art to combine the known teachings to form the photosensitive layer (e.g. item 310) of Kim using alignment keys because in such a process the teachings of the known process would be applied according to their known intended use and would therefore have reasonably been expected to produce the predictable result of forming the photosensitive layer 310 disclosed by Kim, to achieve the alignment key that passes through the photosensitive polymer layer and at least partially passes through the passivation layer, as in claims 7-8; wherein a sidewall of the photosensitive polymer layer of the alignment key is inclined by about 80 degrees to about 88 degrees with respect to a top surface of the interposer substrate, as in claim 9; and  wherein the photosensitive polymer layer has a thickness that decreases in a direction toward the alignment key between the alignment key and the first through-electrode structure arranged adjacent to the alignment key, as in claim 10.

Claims 11-13. Kim disclose the interposer of claim 1, above wherein the passivation layer comprises a first passivation layer (item 122) arranged relatively closer to the interposer substrate (item 10) and the first through-electrode structure and a second passivation layer (item 124) arranged relatively farther from the interposer substrate and the first through-electrode structure. 


         The art however well recognized wherein Young's modulus of the second passivation layer is greater than Young's modulus of the first passivation layer, depend on the resistance of a material to elastic (recoverable) deformation under load. 
         According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the Young's modulus of the second passivation layer greater than Young's modulus of the first passivation layer, for its recognized suitability as an elastic material.

Claim 19. Kim disclose the interposer of claim 15, above. 
Kim appears to not disclose all the details in the structure of the package. 
The examiner takes official notice that formation of photosensitive polymer (photoresist) layers using alignment keys are known prior the effective filing date of the instant invention.
	It would have been within the scope of one of ordinary skill in the art to combine the known teachings to form the photosensitive layer (e.g. item 310) of Kim using alignment keys because in such a process the teachings of the known process would be applied according to their known intended use and would therefore have reasonably been expected to produce the predictable result of forming the photosensitive layer 310 disclosed by Kim, to achieve an alignment key that arranged adjacent to the first through-electrode structure, and wherein the photosensitive polymer layer has a thickness change of about 0.01 pm to about 0.5 pm between the alignment key and the first through-electrode structure adjacent to the alignment key.

					   Allowable Subject Matter
13.	Claims 4-6, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of the connection terminal structure comprises a seed metal layer contacting both the first through-electrode structure and the second through-electrode structure, a first conductor layer provided on the seed metal layer, and a solder metal layer provided on the first conductor layer.
 
(B)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a bottom surface of the connection terminal structure that directly contacts the photosensitive polymer layer is substantially coplanar with a top surface of the photosensitive polymer layer.
 (C)	Since claim 6 is dependent claim of objected claim (claim 5), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).
(D)	Claim 24 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the passivation layer comprises a first top surface surrounding a protruding portion of the first through- electrode structure in a side direction and being coplanar with a top surface of the first through-electrode structure, and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899          
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899